COMMISSIONERS OF LAND OFFICE — INVESTMENT — GOVERNMENT NATIONAL MORTGAGE PASS THROUGH SECURITIES The Commissioners of the Land Office may not invest in Government National Mortgage Association Pass-Through Securities.  The Attorney General has considered your request for an opinion wherein you ask the following question: "May the Commissioners of the Land Office invest in Government National Mortgage Association Pass-Through securities ?" The Commissioners of the Land Office is a constitutional body established pursuant to Article VI, Section 32 of the Oklahoma Constitution. Article VI, Section 32 provides: "The Governor, State Auditor, Superintendent of Public Instruction, and the President of the Board of Agriculture, shall constitute the Commissioners of the Land Office, who shall have charge of the sale, rental, disposal, and maintaining of the school lands and other public lands of the State, and of the funds and proceeds derived therefrom, under rules and regulations prescribed by the Legislature." The Oklahoma Constitution further provides in Article XI, Section 6 for the "Investment of permanent common school and other educational funds". That section provides for the investment of the funds administered by the Commissioners of the Land Office and provides in part: "The permanent common school and other educational funds shall be invested in first mortgages upon good and improved farm lands within the State (and in no case shall more than fifty per centum (50%) of the reasonable valuation of the lands without improvements be loaned on any tract), Oklahoma State bonds, county bonds of the counties of Oklahoma, school district bonds of the school districts of Oklahoma, promissory notes evidencing federal and state insured loans made to students under any federal or State of Oklahoma insured student loan program, and United States bonds, preference to be given to the securities in the order named. The said funds may also be invested in deposits in banks or trust companies in Oklahoma to the extent such deposit is insured by the Federal Deposit Insurance Corporation." (Emphasis added) Title 64 Ohio St. 51 [64-51] (1971) also specifies the above listed uses for the funds administered by the Commissioners of the Land Office and additionally requires that any proposed investment be approved by the Attorney General of the State of Oklahoma. In a May 18, 1946, opinion to the Commissioners of the Land Office approving their investment in United States Treasury Savings Notes, Series C, the Attorney General construed the term "United States bonds". In holding that all written obligations, including notes, due bills, or any other evidence of indebtedness have come to be essentially known as "bonds", the Attorney General stated that a "bond", which is a written instrument including a promise by, the maker to pay to bearer or to a person named or designated, or to his order, a named sum of money, usually with interest at a named rate, at a fixed or determinable future time, refers to evidence of indebtedness issued by the United States, a State, or a governmental subdivision thereof.  You state in your request that while Government National Mortgage Association Pass-Through Securities are guaranteed by the Government National Mortgage Association, such guarantee constituting a general obligation of the United States backed by its full faith and credit, the Pass-Through Securities are neither issued by the United States nor one of its agencies, nor do they represent an indebtedness of the United States nor one of its agencies. To qualify as a United States Bond under Article XI, 6 of the Oklahoma Constitution, a security must itself, constitute an indebtedness of the United States Government or one of its agencies secured by the full faith and credit of the United States. Government National Mortgage Association Pass-Through Securities do not meet this requirement.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The Commissioners of the Land Office may not invest in Government National Mortgage Association Pass-Through Securities.  (MIKE D. MARTIN) (ksg) ** SEE: OPINION NO. 89-021 (1989) **